Citation Nr: 0006561	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 50 
percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 



INTRODUCTION

The appellant had active duty service from May 1969 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the appellant's claims of 
entitlement to an increased rating for service-connected 
post-traumatic stress disorder, evaluated as 50 percent 
disabling, and entitlement to a total disability evaluation 
based on individual unemployability (TDIU).


REMAND

The veteran served in Vietnam with the Navy between 1969 and 
1970.  He was granted service connection for PTSD in July 
1997, currently evaluated as 50 percent disabling.  He argues 
that he deserves an increased rating, and that he is entitled 
to TDIU, due to the severity of his PTSD symptoms.  

The veteran was apparently first diagnosed with PTSD in a 
January 1993 VA PTSD examination report.  A review of the 
relevant medical evidence dated since that report shows that 
the veteran has been treated with a number of medications for 
his PTSD.  Of particular note, VA progress notes, dated 
between April and October of 1998, show that the veteran has 
been noted to display symptoms such as impaired memory, 
slurred speech and drooling, and that in addition to PTSD, 
the diagnoses included "minor Parkinson's disease suspected 
by neurologist and suspect to be secondary to 
medications/drug induced," "chronic memory deficits," and 
"fatigue, possibly related to medications." Other VA 
hospital and outpatient treatment records are remarkable 
diagnoses of rule out seizure disorder, and hypertension, as 
well as sick sinus syndrome resulting in implantation of a 
pacemaker in April 1987.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that pursuant to 38 C.F.R. § 20.202, and the duty to 
assist under 38 U.S.C.A. § 5107, the Board is required to 
review all issues which are reasonably raised from a liberal 
interpretation of the appellant's substantive appeal.  Meyers 
v. Derwinski, 1 Vet. App. 127 (1991); EF v. Derwinski, 1 Vet. 
App. 324 (1991).  In this case, the VA outpatient treatment 
reports indicate that the veteran may have an organic brain 
disorder that is related to the medications that he takes for 
control of his PTSD symptomatology, and the Board finds that 
the issues of entitlement to secondary service connection for 
an organic brain disorder under 38 C.F.R. § 3.310 (1999), and 
a claim for compensation for an organic brain disorder under 
the provisions of 38 U.S.C.A. § 1151, have been raised.  As 
the RO has not yet had the opportunity to adjudicate these 
claims, the RO must be given the opportunity to consider 
these issues in the first instance to ensure that the veteran 
is not prejudiced.  See Bernard v. Brown, 4 Vet. App. 384, 
392-93 (1993).

Furthermore, as the claim for an organic brain disorder could 
have a significant impact on the outcome of the issues of 
entitlement to an increased rating for PTSD, and entitlement 
to TDIU, these issues are considered inextricably 
intertwined, and must be decided together.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  

As a final matter, the Board notes that although review of a 
VA examination report, dated in April 1998, shows that the 
examiner thought that the veteran was unable to work due to 
PTSD and PTSD-related psychiatric disorders, the examiner did 
not bother to discuss the medical evidence pertaining to 
organic mental defects, or whether any of the veteran's 
symptoms are related to his nonservice-connected 
hypertension, or sick sinus syndrome, and the report appears 
to primarily be nothing but a transcription of the veteran's 
complaints.  Accordingly, on remand, and prior to the RO's 
adjudication of the claims in issue, the veteran should be 
afforded VA psychiatric and neuropsychiatric examinations to 
determine the etiology, nature and extent of his psychiatric 
and neuropsychiatric symptoms. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran to 
ascertain if there are any additional 
treatment reports, VA or otherwise, 
relating to evaluation or treatment for 
PTSD, or an organic brain disorder, that 
he would like considered in connection 
with his current claims.  If the veteran 
indicates that additional records are 
available, the RO should obtain and 
associate those records with the claims 
file.  

2.  The RO should afford the veteran VA 
psychiatric and neuropsychiatric 
examinations.  The purpose of these 
examinations is to determine the nature 
and etiology of any and all current 
psychiatric disorder(s), and organic 
brain disorder(s).  A complete history of 
the veteran's psychiatric and 
neurological problems should be elicited 
from the veteran and from the available 
medical records.  All specialized testing 
should be completed as deemed necessary 
by the examiners.  In particular, the 
neuropsychiatric examiner should 
expressly state an opinion as to whether 
the veteran currently has an organic 
brain disorder.  If an organic brain 
disorder is found, the examiner should 
state whether it is at least as likely as 
not that such organic brain disorder is 
related to the veteran's PTSD, to include 
medications prescribed for management of 
his PTSD symptoms pursuant to VA 
treatment.  If it is determined that the 
veteran has an organic brain disorder 
that is not related to his service-
connected PTSD, and is not the result of 
VA treatment, the examiner is requested 
to dissociate the symptomatology and 
impairment caused by the veteran's 
organic brain disorder from the veteran's 
PTSD (if this cannot reasonably be done, 
the examiner should so state).  A clear 
rationale should be furnished for all 
opinions rendered.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (1999), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  If indicated, the RO should afford 
the veteran a VA social and industrial 
survey to assess his day-to-day 
functioning and the impact, if any, of 
his service-connected disabilities on his 
ability to engage in gainful employment.

When the development requested has been completed, the RO 
should adjudicate the issues of entitlement to an increased 
rating for PTSD, entitlement to TDIU, and entitlement to 
secondary service connection for an organic brain disorder 
under 38 C.F.R. § 3.310 (to include a claim for compensation 
for an organic brain disorder under the provisions of 
38 U.S.C.A. § 1151).  If any of the benefits sought are not 
granted, the appellant and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




